PER CURIAM.
In this workers’ compensation case, the employer and carrier seek review of a final order directing them to reimburse the claimant for the cost of a new “handicap-accommodated” van. Based upon Caron v. Systematic Air Services, 576 So.2d 372 (Fla. 1st DCA 1991), we reject the employer’s and carrier’s argument that the issue of entitlement to such an award is barred by res judicata. However, because the claimant failed clearly to establish her entitlement to reimbursement for a new “handicap-accommodated” van as opposed to the 24-hour-a-day convenient alternative transportation for the claimant and her caregiver offered by the employer and carrier, we are constrained to reverse the award of reimbursement for the van based upon our decision in Kraft Dairy Group v. Cohen, 645 So.2d 1072 (Fla. 1st DCA 1994). The pertinent facts are indistinguishable from those in Kraft. Accordingly, as in Kraft, we must reverse.
REVERSED.
WEBSTER, VAN NORTWICK and POLSTON, JJ., concur.